Title: To Thomas Jefferson from Joseph Hinckley, 9 April 1804
From: Hinckley, Joseph
To: Jefferson, Thomas


          
            Dear Sr.
            Marblehead Apl 9th 1804
          
          I See by an Act of Congress passed the last Session, that provition is made for a Surveyor for this port, when this Appointment was to be asked for Coll, Lee, who had the Honour of the Appointment of the Collectorship att Salem, an Old friend and Neibour, and Mr. Wilson who had the Appointment here, both Applyed To me To take the Surveyership Should Such appointment take place, Consequently I wrote the Hon,ble Secretary of State on the Subject—
          doubtless, applycations will be made for this Office, and as one I wish To be enrol,d as a Candidate, Should your Exelency See fitt To make any enquirey respecting me and what Claim I have To ask Such Office, I beg To refer you To the two Gentlemen Above Mentiond who will give you any information, the Nature of the Case may require, I having thier permition To Say this, Should I have the honour of the Appointment, Nothing, Shall be wanting on my part, To discharge the trust reposed in me, with fidellity and good faith—
          
          Am with esteem your Exelencys Most Obediant Humble Servat
          
            Joseph Hinckley 
          
        